DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status
Claims 24-46 are pending.


Election/Restrictions
Applicant’s election without traverse of Group II, encompassing claims 25-40 in the reply filed on August 8, 2022 is acknowledged.  Upon examination, it became clear that claims 25-40 encompass the method of claim 24, namely that in order to analyze the nucleic acid sequence of DNA in which base editing is introduced by cytosine deaminase using a uracil-specific excision reagent (USER) to create double stranded breaks (claims 25-40), one must also generate the double stranded breaks using cytosine deaminase and a USER, which is the method recited in claim 24.   As such, the restriction requirement between claim 24 and 25-40 has been withdrawn.
Claims 41-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  


Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 32 of the Specification filed November 12, 2019.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The disclosure is also objected to because it refers to color in the drawings, Figure 6a, on pages 28 and 47.    No color drawings have been filed, and no petition to accept color drawings has been filed.  See 37 CFR 1.84(a)(2).  The examiner takes no position on whether color drawings are necessary as the only practical medium by which to disclose the subject matter sought to be patented in this utility patent application.
Appropriate correction is required.


Claim Interpretation
The claims are directed to a method of creating double stranded breaks after treatment of DNA with a cytosine deaminase, which converts a cytosine base to a uracil base.  The claims require that a double stranded break be made by (ii) treating DNA with a uracil-specific excision reagent after (i) treatment with cytosine deaminase.  The specification states that a USER can be “any agent capable of removing a uracil that is converted from a cytosine by cytosine deaminase and/or introducing DNA cleavage at a position where the uracil is removed” (page 15, lines 2-5).  The specification indicates a USER reagent can comprise uracil DNA glycosylase (UDG), endonuclease VIII or a combination thereof” (page 15).  The specification also teaches “the composition may further comprise an endonuclease capable of specifically degrading a DNA single strand region generated by removing uracil on one strand among two strands of DNA (the endonuclease may cleave phosphodiester bonds of both ends of DNA single strand region). The endonuclease capable of specifically degrading a single strand region of DNA may be at least one selected from the group consisting of S1 nuclease Mung bean nuclease, and the like.” (page 16).  
According to Figures 4 and 22, at least three enzymatic activities would be needed to create a double stranded break specifically at a uracil: UDG, endonuclease VIII, and at least one enzyme involved in “end repair” or S1 nuclease.  Makarov teaches that after UDG treatment, the abasic sites can be converted to nicks or breaks using “heat, base treatment, or treatment with additional enzymes, such as endonuclease IV and/or endonuclease V” (US 6197557 B1, ¶ 96).  Therefore, a “uracil-specific excision reagent” is interpreted to encompass any single or combination of treatments needed to create DSB at a uracil and could encompass more than one enzyme, polypeptide, chemical compound and/or heat.

Claims 29 and 37 additionally recite “and the method further comprises a step of treating an endonuclease specifically cleaving a single strand region of DNA, after step (ii).”  Because step (ii) requires the creation of a double strand break at a uracil, the endonuclease added in claims 29 and 37 are interpreted to not be involved in the creation of the double strand break of step (ii).  Instead, the endonuclease is interpreted to cleave single-stranded DNA regions other than at the edited-cleaved cite, such as 5’ or 3’ ssDNA overhangs.  


Claim Objections
Claims 24-25, 29, 32-33, 37 and 40 are objected to because of the following informalities:  
Claims 24-25 and 33 recite “(ii) treating a uracil-specific excision reagent (USER), to generate double strand cleavage in DNA”, which implies that the USER is being treated instead of being used to treat the DNA.  It is recommended to change the clause to “(ii) treating the DNA with a uracil-specific…”.

Similarly, claims 29 and 37 recite “and the method further comprises a step of treating an endonuclease specifically cleaving . . .”  The grammar implies that the endonuclease is the object of the treatment.  It is recommended to change the clause to “. . . further comprises a step of treating the DNA with an endonuclease specifically cleaving . . .”

Claims 32 and 40 recite “wherein the DNA isolated from a cell in step (i) is a genomic DNA.”  The claims from which they depend already recite the clause requiring the DNA to be genomic DNA.  It is recommended that the clause is removed from claims 32 and 40 to reduce redundancy.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 29 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the nucleic acid sequence analysis of step (iii) is performed by a whole genome sequencing" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim because there is no step (iii) recited in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-28, 29-31, 33-36 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20170121693 A1, priority to October 23, 2015).

Regarding claim 24, as indicated above, lines 12-13 reciting “step (iii) is performed by a whole genome sequence” is confusing because the claim does not have a step (iii) and because the claim is directed to generating double strand breaks in DNA and not to analyzing them.  For these reasons, the last clause in lines 12-13 is not given patentable weight.
Liu teaches contacting DNA with dCas9-rAPOBEC1 and a site-specific sgRNA (i.e., a cytosine deaminase and an inactivated target-specific endonuclease) (Figures 7 and 11A).  Liu teaches the dCas9 protein is derived from Streptococcus pyogenes ([0006]) and has a D10A mutation (i.e., residue D10 is substituted with another amino acid) ([0018]).  Liu teaches specifically targeting genomic DNA with dCas9-rAPOBEC1 and gRNA for site specific base editing both in vitro and in cells (Figures 11 and 13; [0047] and [0049]).  Liu teaches assaying the activity of dCas9-rAPOBEC1 in vitro on dsDNA substrates (Figures 11B and 36; [0047] and [0073]).  Liu teaches to determine whether dCas9-rAPOBEC1 made the C > U edit, the dsDNA was incubated with USER enzyme (UDG and endonuclease VIII) (i.e., a uracil-specific excision reagent) to induce cleavage (i.e., create double stranded breaks) at any sites containing uracil ([0047] and [0073]).  Liu teaches verifying DNA cleavage by analyzing the sizes of the DNA by gel electrophoresis ([0047] and [0073]).
Although Liu teaches 1) contacting genomic DNA with dCas9-rAPOBEC1 to make C>U edits, and 2) creating double strand breaks in dsDNA containing C > U edits using uracil-specific excision reagents, Liu does not teach one embodiment of creating double strand breaks in genomic dsDNA in a cell or taken from a cell using uracil-specific excision reagents.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used the U-containing dsDNA cleavage method to create double strand breaks in the C > U edited genomic DNA.  It would have amounted to the substitution of one dsDNA source for another by known means to yield predictable results.  Liu teaches dCas9-rAPOBEC1 can edit both synthetic dsDNA substrates and genomic DNA.  One would have a reasonable expectation that C > U edited genomic DNA taken from cells could also be cleaved using USER because genomic DNA is dsDNA and Liu demonstrates the cleavage assay on dsDNA substrates.  One would have been motivated to do so to determine of dCas9-rAPOBEC1 has the same editing efficiency in vivo as it does in vitro.  

Regarding claims 25-27, the teachings of Liu regarding the dCas9(D10A)-rAPOBEC1, the guide RNA, editing genomic DNA in cells, editing dsDNA substrates in vitro, and the in vitro treatment with USER to cleave dsDNA is recited above for claim 24.  Liu also teaches analyzing the sequence of the genomic DNA edited by dCas9-rAPOBEC1 by PCR amplification and high-throughput sequencing ([0049]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have also sequenced the edited-cleaved DNA because it would have amounted to a combination of known methods by known means to yield predictable results.  One would have a reasonable expectation of being able to sequence the edited genomic DNA of Liu once it had been cleaved at the site of editing because Liu teaches sequencing of genomic DNA amplicons which are also fragments dsDNA.  One skilled in the art would have been motivated to sequence the DNA to determine the sites of DNA editing.

Regarding claim 28, Liu teaches dCas9-rAPOBEC1 is a fusion between rAPOBEC1 (i.e., the cytosine deaminase) and dCas9 (i.e., the inactivated target specific endonuclease) (Figure 11A).  

Regarding claim 30, Liu teaches the guide RNA is a single guide RNA (Figure 11A).

Regarding claim 31, Liu teaches the cleavage of the C > U edited DNA was performed in vitro (Figures 11; [0047]).

Regarding claims 33-36 and 38-39, the teachings of Liu regarding the dCas9(D10A)-rAPOBEC1, the guide RNA, editing genomic DNA in cells, editing dsDNA substrates in vitro, in vitro treatment with USER to cleave dsDNA, the fusion between dCas9-rAPOBEC1, and analyzing the sequence of the edited DNA using PCR amplification, and high-throughput sequencing are recited above for claims 24-28 and 30-31.  Liu also teaches identifying the edited site in the DNA using the sequencing information ([0049], Figure 13).  Liu also teaches determining the double strand cleavage site in the USER cleavage assay ([0047]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have also identified the cleavage site in the USER assay by sequencing the cleavage products because it would have mounted to a simple combination of known methods by known means to yield predictable results.  One skilled in the art would have been motivated to do so in order to verify the results of the editing and USER-mediated cleavage processes.


Claim(s) 29, 32, 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20170121693 A1, priority to October 23, 2015) as applied to claims 24-28, 30-31, 33-36 and 38-39 above, in further view of Kim (Kim et al., Nature Methods (2015), 12(3): 237-243 and Supplemental material; published February 9, 2015) and NEB (Mung Bean Nuclease, NEB, www.neb.com/products/m0250-mung-bean-nuclease (archived from September 18, 2015) [retrieved 09/16/2022]).

The teachings of Liu are recited above and applied as for claims 24-28, 30-31, 33-36 and 38-39.  Regarding claims 29 and 37, Liu also teaches catalytically inactive dCas9 also contains a substitution at residue H840 ([0018], [0152]).  Liu also teaches that like other Cas9 gene editing methods, dCas9-rAPOBEC1 can have off-target editing effects ([0369], [0416]).  Liu teaches that high-throughput sequencing was performed only at the top ten 10 predicted off-target sites ([0059]).  Liu teaches for off-target sequencing, primers with sequencing adapters were used to amplify the genomic region at the predicted sites ([0384]).
Liu does not teach treating the edited/cleaved DNA with an endonuclease that cleaves ssDNA after creation of the double stranded break.  Liu also does not teach analyzing the sequence of edited/cleaved DNA by whole genome sequencing.
Kim teaches whole genome sequencing to identify indel sites caused by CRISPR-Cas9 editing (page 237, ¶4; Online Methods, ¶6).  Kim teaches using whole genome sequencing to find off-target editing by Cas9 (page 238, ¶2).  Kim teaches for whole genome sequencing, genomic DNA was fragmented (i.e., producing double stranded breaks) and blunt ended in order to ligate sequencing adapters (Online Methods, ¶6).
NEB teaches Mung Bean Nuclease is an endonuclease specific for cleaving single-stranded nucleic acids.  NEB teaches that Mung Bean Nuclease can be used to trim off 3’ or 5’ overhangs to generate blunt ended double stranded nucleic acids.  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have treated edited-cleaved DNA with the Mung Bean Nuclease taught in NEB to create blunt ends for the purpose of whole genome sequencing as taught in Kim.  It would have amounted to a simple combination of known elements by known means to yield predictable results.   Both Liu and Kim teach that 1) CRISPR/Cas9-editing is prone to off-target editing, and 2) sequencing can be used to determine CRISRP/Cas9 off-target editing.  One would have a reasonable expectation that edited-cleaved DNA could be sequenced by whole genome because Kim demonstrates the feasibility of sequencing fragmented DNA.  One would have been motivated to use whole genome sequencing after the dCas9-APOBEC1 edited dsDNA was specifically cleaved at edited locations to determine the off-target sites of editing.  One would have also been motivated to treat the edited-cleaved DNA with Mung Bean Nuclease because ligation of sequencing adapters requires blunt ends as indicated by Kim.  

Additional Relevant Art
Chaudhry and Weinfeld, Nucleic Acids Research (1995), 23(19): 3805-3809.  Chaudhry teaches using S1 nuclease to create double stranded breaks of uracil-containing plasmid DNA after treatment with UDG (Figure 2a).
US 20150226671 A1, published August 13, 2015.  Huang teaches using S1 nuclease in an assay to determine activity of DNA repair enzymes (Figure 1).  Huang teaches using S1 nuclease to cleave a dsDNA fragment with nick or gap on the strand opposite the nick/gap to create a double stranded break (Figure 1).  Huang teaches the assay can be used to determine the activity of UDG and/or Endonuclease VIII (Table 1).


Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        

/Lora E Barnhart Driscoll/Primary Examiner, Technology Center 1600